OPINION — AG — ** PERSONNEL BOARD — MONIES RECEIVED FROM CONTRACTS ** MONEY RECEIVED FROM CONTRACTS ENTERED INTO UNDER 74 O.S. 814 [74-814], CONSTITUTES EARNED INCOME, AND, UNDER OPINION NO. DECEMBER 7, 1961, SHOULD BE DEPOSITED IN THE 74 O.S. 813 [74-813] ACCOUNT. THESE FUNDS MAY BE SPENT IN THE SAME MANNER AS ANY 74 O.S. 813 [74-813] MONIES TO MEET EXPENSES OF THE STATE PERSONNEL BOARD. MONEY RECEIVED FROM CONTRACTS ENTERED INTO UNDER 74 O.S. 581 [74-581], CONSTITUTES EARNED INCOME AND, UNDER THE TERMS OF THE STATUTE ITSELF, MAY BE DEPOSITED IN A SEPARATE ACCOUNT OR DEPOSITED IN THE EXISTING PERSONNEL BOARD REVOLVING FUND. IN EITHER CASE THE MONEY CONSTITUTES EARNED INCOME IS SUBJECT TO EXPENDITURE BY THE BOARD IN THE SAME MANNER AS ANY 74 O.S. 813 [74-813] MONIES TO MEET EXPENSES OF THE STATE PERSONNEL BOARD. NEITHER STATUTE ALLOWS THE PERSONNEL BOARD TO CHARGE AN UNREASONABLY HIGH FEE SIMPLY TO INSURE THAT THE BOARD WOULD REALIZE A LARGE PROFIT. THE BOARD SHOULD GENERATE ENOUGH MONEY ON A CONTRACT TO COVER ONLY THE EXPENSES INCURRED ON SAID CONTRACT. HOWEVER, IF A CONTRACT UNDER EITHER STATUTE INVOLVES COMMON PERSONNEL ADMINISTRATION SERVICES, THE BOARD MUST MAKE A REASONABLE AND EQUITABLE DIVISION OF EXPENSES BETWEEN ROUTINE WORK FOR MERIT SYSTEM AGENCIES AND UNUSUAL WORK BENEFITING ONLY A CONTRACTING PARTY. SUCH A DIVISION IS A QUESTION OF FACT TO BE DETERMINED BY THE BOARD IN LIGHT OF EACH SPECIFIC CASE. THE LEGISLATURE DID 'NOT' INTEND FOR MERIT SYSTEM AGENCIES TO PAY FOR SERVICES THAT THE PERSONNEL BOARD RENDERS FOR THE SOLE BENEFIT OF ANOTHER PARTY. (AGREEMENT, SERVICES FURNISHED, MUNICIPALITIES, AGREEMENTS, REIMBURSEMENT) CITE: 74 O.S. 581 [74-581] (DANIEL J. GAMINO)